 



THIS SUBSCRIPTION AGREEMENT IS EXECUTED IN RELIANCE UPON THE EXEMPTION PROVIDED
BY SECTION 4(2) AND REGULATION D, RULE 506 FOR TRANSACTIONS NOT INVOLVING A
PUBLIC OFFERING UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS OFFERING IS BEING MADE TO ACCREDITED INVESTORS PURSUANT TO
REGULATION D PROMULGATED UNDER THE SECURITIES ACT. NONE OF THE SECURITIES TO
WHICH THIS SUBSCRIPTION RELATES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION D OR UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE SECURITIES
ACT.

 

CYTOMEDIX, INC.

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (“Subscription Agreement”) made as of this 31st day of
March, 2014 between Cytomedix, Inc., a Delaware corporation (the “Company”), and
Anson Investments Master Fund LP (the “Subscriber”).

 

WHEREAS, the Company is conducting a private offering (the “Offering”) of
3,846,154 shares of the Company’s common stock (the “Shares”) and 2,884,615
warrants to purchase shares of the Company’s common stock (the “Warrants”) (and,
together, the shares of the Company’s common stock issuable upon exercise of
such warrants (the “Warrant Shares”), with the “Shares”, the “Securities”), in
consideration of the aggregate purchase price of $2,000,000 (“Purchase Price”).
The Offering is being made exclusively to accredited investor(s) pursuant to an
exemption from registration provided under Section 4(2) of the Securities Act of
1933, as amended (the “Securities Act”) and Rule 506 promulgated thereunder; and

 

WHEREAS, the Subscriber desires to purchase that number of the Shares and the
Warrants set forth on such signature page hereof on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.SUBSCRIPTION; COVENANTS OF THE COMPANY

 

1.1        Subscription for Securities. Subject to the terms and conditions
hereinafter set forth, the Subscriber hereby irrevocably subscribes for and
agrees to purchase from the Company, and the Company agrees to sell to the
Subscriber, such number of Shares as is set forth on the signature page hereof.
The purchase price is payable by wire transfer to the Company in accordance with
the wire instructions set forth on Exhibit B attached hereto.

 

1.2        Offering Period. The Securities will be offered for sale until the
earlier to occur (i) the sale of the Maximum Offering Amount, or (ii) March 31,
2014 (subject to the right of the Company to extend the Offering for an
additional 30 days without further notice) (the “Termination Date”). The
Offering is being conducted on a “best-efforts” basis.

 



1

 

 

1.3        Closing. The Company may hold a closing (“Closing”) at any time after
the receipt of the Purchase Price from the Subscriber prior to the Termination
Date. Any subscription documents or funds received after the Closing will be
returned, without interest or deduction. In the event that the any Closing does
not occur prior to the Termination Date, all amounts paid by the Subscriber
shall be returned to the Subscriber, without interest or deduction.

 

II.REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

 

The Subscriber represents and warrants to the Company, with the intent that the
Company will rely thereon, that:

 

2.1        Accredited Investor. The Subscriber is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act, it is able to bear the economic risk of any investment in the
Securities and the information furnished in the accompanying investor
questionnaire, which is attached hereto as Exhibit A, is accurate and complete
in all material respects.

 

2.2        Reliance on Exemptions. The Subscriber acknowledges that the Offering
has not been reviewed by the Securities and Exchange Commission (the
“Commission”) or any state agency because it is intended to be an offering
exempt from the registration requirements of the Securities Act and state
securities laws. The Subscriber understands that the Company is relying in part
upon the truth and accuracy of, and the Subscriber’s compliance with the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of the Subscriber to acquire the Shares.

 

2.3        Investment Purpose. The Subscriber is purchasing the Securities as
principal for its own account. The Subscriber is purchasing the Securities for
investment purposes only and not with an intent or view towards further sale or
distribution (as such term is used in Section 2(11) of the Securities Act)
thereof, and has not pre-arranged any sale with any other purchaser and has no
plans to enter into any such agreement or arrangement.

 

2.4        Risk of Investment. The Subscriber recognizes that the purchase of
the Securities involves a high degree of risk in that: (a) an investment in the
Company is highly speculative and only investors who can afford the loss of
their entire investment should consider investing in the Company and the
Securities; (b) transferability of the Shares, the Warrants and the Warrant
Shares are limited; and (c) the Company may require substantial additional funds
to operate its business and subsequent equity financings will dilute the
ownership and voting interests of Subscriber. Without limiting the generality of
the representations set forth in herein, the Subscriber represents that the
Subscriber has carefully reviewed the Risk Factors set forth in the Company’s
Annual Report on Form 10-K (Exhibit C hereto). The Subscriber has received, read
carefully and is familiar with this Subscription Agreement and exhibits thereto.

 

2.5        No Registration. The Securities have not been registered under the
Securities Act or any state securities laws and may not be transferred, sold,
assigned, hypothecated or otherwise disposed of unless registered under the
Securities Act and applicable state securities laws or unless an exemption from
such registration is available (including, without limitation, under Rule 144 of
the Securities Act, as such rule may be amended, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect (“Rule 144”)). The Subscriber represents and warrants and hereby agrees
that all offers and sales of the Shares shall be made only pursuant to such
registration or to such exemption from registration.

 



2

 

 

2.6        Prior Investment Experience. The Subscriber is sufficiently
experienced in financial and business matters to be capable of evaluating the
merits and risks of its investments, and to make an informed decision relating
thereto, and to protect its own interests in connection with the purchase of the
Securities.

 

2.7        Information. The Subscriber acknowledges careful review of this
Subscription Agreement, including and all other exhibits thereto (collectively,
the “Offering Documents”) as well as the Company’s filings with the Commission,
as required pursuant to the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), all of which the undersigned acknowledges have been provided to
the undersigned. The undersigned has been given the opportunity to ask questions
of, and receive answers from, the Company concerning the terms and conditions of
this Offering and the Offering Documents and to obtain such additional
information, to the extent the Company possesses such information or can acquire
it without unreasonable effort or expense, necessary to verify the accuracy of
same as the undersigned reasonably desires in order to evaluate the investment.
The undersigned understands the Offering Documents, and the undersigned has had
the opportunity to discuss any questions regarding any of the Offering Documents
with its counsel or other advisor. Notwithstanding the foregoing, the only
information upon which the undersigned has relied is that set forth in the
Offering Documents. The undersigned has received no representations or
warranties from the Company, its employees, agents or attorneys in making this
investment decision other than as set forth in the Offering Documents. The
undersigned does not desire to receive any further information.

 

2.8 Investment Decision. In making the decision to invest in the Securities the
Subscriber has relied solely upon the information provided by the Company in the
Offering Materials. To the extent necessary, the Subscriber has retained, at its
own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Subscription Agreement
and the purchase of the Securities hereunder. The Subscriber disclaims reliance
on any statements made or information provided by any person or entity in the
course of Subscriber’s consideration of an investment in the Securities other
than the Offering Documents.

 

2.9        No Representations. The Subscriber hereby represents that, except as
expressly set forth in the Offering Documents, no representations or warranties
have been made to the Subscriber by the Company or any agent, employee or
affiliate of the Company, and in entering into this transaction the Subscriber
is not relying on any information other than that contained in the Offering
Documents and the results of independent investigation by the Subscriber.

 

2.10      Tax Consequences. The Subscriber acknowledges that the Offering may
involve tax consequences and that the contents of the Offering Documents do not
contain tax advice or information. The Subscriber acknowledges that it must
retain its own professional advisors to evaluate the tax and other consequences
of an investment in the Securities or the Securities comprising the Securities
(universal change, as needed).

 

2.11      No Recommendation or Endorsement. The Subscriber understands that no
federal, state or other regulatory authority has passed on or made any
recommendation or endorsement of the Securities or the Securities comprising the
Securities (universal change, as needed). Furthermore, the foregoing authorities
have not confirmed the accuracy or determined the adequacy of this Subscription
Agreement. Any representation to the contrary is a criminal offense.

 

2.12      No General Solicitation. The Subscriber represents that the Subscriber
was not induced to invest by any form of general solicitation or general
advertising including, but not limited to, the following: (a) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over the news or radio; and (b) any seminar or
meeting whose attendees were invited by any general solicitation or advertising.

 



3

 

 

2.13      The Subscriber. The Subscriber (i) if a natural person, represents
that the Subscriber has reached the age of 21 and has full power and authority
to execute and deliver this Subscription Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof;
(ii) if a corporation, partnership, or limited liability company or partnership,
or association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Securities, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Securities, the execution and
delivery of this Subscription has been duly authorized by all necessary action,
this Subscription Agreement has been duly executed and delivered on behalf of
such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Subscription in such capacity and on behalf of the subscribing individual,
ward, partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Subscriber is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription and make an
investment in the Company, and represents that this Subscription constitutes a
legal, valid and binding obligation of such entity. The execution and delivery
of this Subscription Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Subscriber is a party or by which it is bound;

 

2.14      Legends. The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Shares, that such securities have
not been registered under the Securities Act or any state securities or “blue
sky” laws and setting forth or referring to the restrictions on transferability
and sale thereof contained in this Subscription Agreement. The Subscriber is
aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of such Securirites. The
legend to be placed on each certificate shall be in form substantially similar
to the following:

 

 

THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE EXEMPTION FROM THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED PROVIDED BY
RULE 506 OF REGULATION D UNDER SUCH ACT AND/OR SECTION 4(2) OF SUCH ACT. THESE
SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR SOLD UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.

  

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Securities are being sold pursuant to a registration
statement under the Securities Act, (b) such holder delivers to the Company an
opinion of counsel, in a reasonably acceptable form, to the Company that a
disposition of the Securities is being made pursuant to an exemption from such
registration, or (c) such holder provides the Company with reasonable assurance
that a disposition of the Securities may be made pursuant to the Rule 144 under
the Securities Act without any restriction as to the number of securities
acquired as of a particular date that can then be immediately sold.

 



4

 

 

2.15      Address. The Subscriber hereby represents that the address of the
Subscriber furnished by the Subscriber at the end of this Subscription Agreement
is the undersigned’s principal residence if the Subscriber is an individual or
its principal business address if it is a corporation or other entity.

 

2.16      Survival. The representations and warranties of the Subscriber
contained herein will be true at the date of execution of this Subscription
Agreement by the Subscriber and as of the Closing in all material respects as
though such representations and warranties were made as of such times and shall
survive the Closing and the delivery of the Securities. The Subscriber agrees
that it will notify and supply corrective information to the Company immediately
upon the occurrence of any change therein occurring prior to the Company’s
issuance of the Securities.

 

III.USE OF PROCEEDS

 

The proceeds of the Offering will be employed by the Company substantially for
general corporate and working capital purposes.

 

IV.INDEMNIFICATION

 

3.1        The Subscriber agrees to indemnify and hold harmless the Company, if
any, against and in respect of any and all loss, liability, claim, damage,
deficiency, and all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses whatsoever (including, but not limited to,
attorneys' fees reasonably incurred in investigating, preparing, or defending
against any litigation commenced or threatened or any claim whatsoever through
all appeals) arising out of or based upon any false representation or warranty
or breach or failure by the Subscriber to comply with any covenant,
representation or other provision made by it herein or in any other document
furnished by it in connection with this Subscription Agreement, provided,
however, that such indemnity, shall in no event exceed the net proceeds received
by the Company from the Subscriber as a result of the sale of Securities to the
Subscriber.

 

3.2        The Company agrees to indemnify and hold harmless the Subscriber
against and in respect of any and all loss, liability, claim, damage,
deficiency, and all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses whatsoever (including, but not limited to,
attorneys' fees reasonably incurred in investigating, preparing, or defending
against any litigation commenced or threatened or any claim whatsoever through
all appeals) arising out of or based upon any false representation or warranty
or breach or failure by the Company to comply with any covenant, representation
or other provision made by it herein or in any other document furnished by it in
connection with this Subscription Agreement.

 

V.REGISTRATION RIGHTS.

 

The Subscriber shall have registration rights with respect to the Shares and the
Warrant Shares issued and held of record by the Subscriber, as set forth in
greater detail in the Registration Rights Agreement attached hereto as Exhibit
E.

 

VI.LOCK-UP RESTRICTIONS.

 

The Subscriber shall enter execute a Lock-up Agreement substantially in the form
set forth in Exhibit D hereto.

 



5

 

 

VII.MISCELLANEOUS

 

6.1        Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Subscription Agreement
must be in writing and will be deemed to have been delivered: (a) upon receipt,
when delivered personally, (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), or (c) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:

 

To the Company:Cytomedix, Inc.

209 Perry Parkway, Suite 7

Gaithersburg, MD 20877 

Attention: Steven A. Shallcross, CFO

Tel: (240) 499-2680

 

If to the Subscriber, to its address and facsimile number set forth at the end
of this Subscription Agreement, or to such other address and/or facsimile number
and/or to the attention of such other person as specified by written notice
given to the Company five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (a) given by the recipient of such notice,
consent, waiver or other communication, (b) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission, or (c)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (a), (b) or (c) above, respectively.

 

6.2        Entire Agreement; Amendment; Waiver. This Subscription Agreement
supersedes all other prior oral or written agreements between the Subscriber,
the Company, their affiliates and persons acting on their behalf with respect to
the matters discussed herein, and this Subscription Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Subscriber
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Subscription Agreement may be amended or waived
other than by an instrument in writing signed by the Company and the holders of
at least a majority of the Securities then outstanding (or if prior to the
closing, the Subscribers purchasing at least a majority of the Securities to be
purchased at the closing). No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Securities then
outstanding.

 

6.3        Severability. If any provision of this Subscription Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement in that jurisdiction or the validity or
enforceability of any provision of this Subscription Agreement in any other
jurisdiction.

 

6.4        Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to conflicts of law principles.

 

6.5        Headings. The headings of this Subscription Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Subscription Agreement.

 

6.6        Successors and Assigns. This Subscription Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. The Company shall not assign this Subscription Agreement or any rights
or obligations hereunder without the prior written consent of the holders of at
least a majority the Securities then outstanding, except by merger or
consolidation. The Subscriber shall not assign its rights hereunder without the
consent of the Company, which consent shall not be unreasonably withheld.

 



6

 

 

6.7        No Third Party Beneficiaries. This Subscription Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

6.8        Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

6.9        Legal Effect. The Subscriber acknowledges that: (a) it has read this
Agreement and the exhibits hereto; and (b) it understands the terms and
consequences of this Agreement and is fully aware of its legal and binding
effect.

 

6.10      No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

6.11      Independent Legal Advice. The parties hereto acknowledge that they
have each received independent legal advice with respect to the terms of this
Agreement and the transactions contemplated herein or have knowingly and
willingly elected not to do so

 

6.12      Counterparts. This Agreement may be executed in two or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument. In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

[Signature page follows]

 



7

 

 



Shares of Common Stock -   $2,000,000 (the “Purchase Price”)           Signature
  Signature (if purchasing jointly)              Name Typed or Printed   Name
Typed or Printed           Title (if Subscriber is an Entity)   Title (if
Subscriber is an Entity)           Entity Name (if applicable)   Entity Name (if
applicable)             Address   Address             City, State and Zip Code  
City, State and Zip Code             Telephone-Business   Telephone-Business    
        Telephone-Residence   Telephone-Residence             Facsimile-Business
  Facsimile-Business             Facsimile-Residence   Facsimile-Residence      
      Tax ID # or Social Security #   Tax ID # or Social Security #            

Name in which Shares should be issued:

         

Dated: March 31, 2014

   

  



8

 

 

This Subscription Agreement is agreed to and accepted as of March 31, 2014.

 



CYTOMEDIX, INC.         By: /s/ Martin P. Rosendale   Name Martin P. Rosendale,
CEO   Title: Chief Executive Officer  



  



9

 




 

CERTIFICATE OF SIGNATORY

 

(To be completed if Securities are

being subscribed for by an entity)

 

 

I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Securities, and certify further that the Subscription Agreement has been duly
and validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2014



 

 

      (Signature)  



  



10

 

 

EXHIBIT A

ACCREDITED INVESTOR QUESTIONNAIRE

 

The undersigned Subscriber is an “accredited investor” as that term is defined
in Regulation D promulgated under the Securities Act and amended by the
Dodd-Frank Wall Street Reform and Consumer Protection Act by virtue of being
(initial all applicable responses):

 

______A small business investment company licensed by the U.S. Small Business
Administration under the Small Business Investment Company Act of 1958, ______A
business development company as defined in the Investment Company Act of 1940,
______A national or state-chartered commercial bank, whether acting in
an  individual or fiduciary capacity, ______An insurance company as defined in
Section 2(13) of the Securities Act, ______An investment company registered
under the Investment Company Act of 1940, ______An employee benefit plan within
the meaning of Title I of the Employee Retirement Income Security Act of 1974,
where the investment decision is made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, insurance company, or registered
investment advisor, or an employee benefit plan which has total assets in excess
of $5,000,000, _____A private business development company as defined in Section
202(a)(22) of the Investment Advisors Act of 1940, _____An organization
described in Section 501(c)(3) of the Internal Revenue Code, a corporation or a
partnership with total assets in excess of $5,000,000, _____A natural person
whose individual net worth, or joint net worth with that person's spouse, at the
time of purchase exceeds $1,000,000.  For purposes of this Exhibit A-1, “net
worth” means the excess of total assets at fair market value over total
liabilities. For purposes of calculating net worth under this section, (i) the
primary residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this questionnaire, other than as a result of the acquisition of
the primary residence, the amount of such excess shall be included as a
liability. _____Any trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Section 506(b)(2)(ii) of
Regulation D, _____A natural person who had an individual income in excess of
$200,000 in each of the two most recent calendar years, and has a reasonable
expectation of reaching the same income level in the current calendar year.  For
purposes of this Exhibit A-1, “income” means annual adjusted gross income, as
reported for federal income tax purposes, plus (i) the amount of any tax-exempt
interest income received; (ii) the amount of losses claimed as a limited partner
in a limited partnership; (iii) any deduction claimed for depletion; (iv)
amounts contributed to an IRA or Keogh retirement plan; (v) alimony paid; and
(vi) any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 1202 of
the Internal Revenue Code of 1986, as amended. _____A corporation, partnership,
trust or other legal entity (as opposed to a natural person) and all of such
entity's equity owners fall into one or more of the categories enumerated above.
(Note: additional documentation may be requested).

 

      Name of Subscriber (Print)   Name of Joint Subscriber (if any) (Print)    
            Signature of Subscriber   Signature of Joint Subscriber (if any)    
              Capacity of Signatory (for entities)   Date  

 



11

 

 




EXHIBIT B

WIRE INSTRUCTIONS

 

 

 

 

 



12

 

 

EXHIBIT C

ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013

 

 

 

 

 

13

 

  

EXHIBIT D

LOCKUP AGREEMENT

 

 

March 31, 2014

 

Cytomedix, Inc.

209 Perry Parkway, Suite 7

Gaithersburg, MD 20877

 

Re:Subscription Agreement, dated as of March 31, 2014 (the “Subscription
Agreement”)

 

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Subscription Agreement.

 

Pursuant to the Subscription Agreement and in satisfaction of a condition of the
Company’s obligations under the Subscription Agreement, the undersigned
irrevocably agrees with the Company that, from the date hereof until the earlier
of: (i) ten (10) trading days following the Share Authorization Vote (as the
term is defined under the Facility Agreement) or (ii) June 30, 2014 (such
period, the “Restriction Period”), the undersigned (i) will not, directly or
indirectly, offer, sell, agree to offer or sell, solicit offers to purchase,
grant any call option or purchase any put option with respect to, pledge, borrow
or otherwise dispose of any Securities (as defined below), and (ii) will not
establish or increase any “put equivalent position” or liquidate or decrease any
“call equivalent position” with respect to any Securities (in each case within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder), or otherwise enter into
any swap, derivative or other transaction or arrangement that transfers to
another, in whole or in part, any economic consequence of ownership of any
Securities, whether or not such transaction is to be settled by delivery of the
Securities, other securities, cash or other consideration, with respect to, any
Shares, the Warrants, the Warrant Shares acquired by the undersigned in this
Offering pursuant to the Subscription Agreement (the “Securities”). Beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Letter Agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Purchaser to complete the
transactions contemplated by the Subscription Agreement and the Company shall be
entitled to specific performance of the undersigned’s obligations hereunder. The
undersigned hereby represents that the undersigned has the power and authority
to execute, deliver and perform this Letter Agreement, that the undersigned has
received adequate consideration therefor and that the undersigned will
indirectly benefit from the closing of the transactions contemplated by the
Subscription Agreement.

 

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company and the undersigned. This
Letter Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware without regard to the principles of conflict of laws.

 

This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 





  Signature     Print Name     Address for Notice    



 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.

 





CYTOMEDIX, INC.         By:        



   



14

 

 

Exhibit E

Registration Rights Agreement

 

 

 

 

 



15

 